FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARVIN HOWARD BOCKTING,                   No. 02-15866
            Petitioner-Appellant,            D.C. No.
              v.
                                        CV-98-00764-ECR
                                            District of
ROBERT BAYER,
            Respondent-Appellee.           Nevada, Reno

                                            ORDER

                   Filed August 11, 2005

      Before: J. Clifford Wallace, John T. Noonan, and
          M. Margaret McKeown, Circuit Judges.

                          Order;
               Dissent by Judge O’Scannlain


                          ORDER

  Judge McKeown votes to deny the petition for rehearing en
banc, and Judge Noonan so recommends. Judge Wallace rec-
ommends granting the petition for rehearing en banc.

  The full court was advised of the petition for rehearing en
banc. A judge of the court requested a vote on whether to
rehear the matter en banc, but the matter failed to receive a
majority of the votes of the nonrecused active judges in favor
of en banc rehearing.

  The petition for rehearing en banc is DENIED.



                            10399
10400                  BOCKTING v. BAYER
O’SCANNLAIN, Circuit Judge, with whom KOZINSKI,
KLEINFELD, GRABER, GOULD, TALLMAN, BYBEE,
CALLAHAN, and BEA, Circuit Judges, join, dissenting from
denial of rehearing en banc:

   Judge Wallace’s dissent ably explains why the court errs in
holding that the new rule established in Crawford v. Washing-
ton, 541 U.S. 36 (2004), applies retroactively. See Bockting v.
Bayer, 399 F.3d 1010, 1024 (9th Cir. Feb. 22, 2005) (Wal-
lace, J., concurring in part and dissenting in part). I write only
to add a few additional reasons why I believe the majority’s
holding—which conflicts with the conclusion of all five other
circuits to have reached the issue, see infra at 10406-07—is
in serious tension with the retroactivity jurisprudence of the
Supreme Court as well as our own court. With respect, I
believe that we have erred in failing to rehear this case en
banc.

                                I

                                A

   The last time the Supreme Court had occasion to reverse
this circuit’s holding that a new rule of criminal procedure
applied retroactively, it instructed us as follows: “That a new
procedural rule is ‘fundamental’ in some abstract sense is not
enough; the rule must be one without which the likelihood of
an accurate conviction is seriously diminished.” Schriro v.
Summerlin, 124 S. Ct. 2519, 2523 (2004) (internal quotation
marks, brackets, and citation omitted). It seems to me that the
majority ignores the emphasis that the Court itself placed on
the word “seriously.” Almost any new rule will work to a
criminal defendant’s advantage in some circumstances. The
question, though, is whether Crawford’s new rule is of the
magnitude of the one ruling that the Court has told us would
apply retroactively—namely, the one articulated in Gideon v.
Wainwright, 372 U.S. 335 (1963), that a defendant has the
right to be represented by counsel.
                          BOCKTING v. BAYER                         10401
   Yet Crawford hardly bears comparison with Gideon. To
deny a criminal defendant charged with a serious crime the
benefit of counsel is to put him awash in a sea of doctrines,
deadlines, and technicalities, in which his ability to defend his
own interest is highly unlikely to survive. While we value
individual autonomy enough to permit defendants to represent
themselves when they so insist, see Faretta v. California, 422
U.S. 806 (1975), we do so knowing that such autonomy
comes at a serious cost to our confidence in the ultimate ver-
dict. Id. at 833. It is thus reasonable to say that, without coun-
sel, “the likelihood of an accurate conviction is seriously
diminished.”

   The Crawford rule simply does not approach this magni-
tude. It did not establish ex nihilo the right to confrontation,
as Gideon established the right to counsel; it merely reshaped
the contours of that right. The difference between the pre-
Crawford regime of Ohio v. Roberts, 448 U.S. 56 (1980), in
which out-of-court statements not subject to cross-
examination were admissible if they bore adequate indicia of
reliability, and the new regime in which they are per se inad-
missible, is small in comparison to the difference between
giving a defendant competent counsel and giving him none
at all. Cf. Sawyer v. Smith, 497 U.S. 227, 244 (1990) (“But
given that [the rule of Caldwell v. Mississippi, 472 U.S. 320
(1985),1 ] was added to an existing guarantee of due process
protection against fundamental unfairness, we cannot say this
systemic rule enhancing reliability is an ‘absolute prerequisite
to fundamental fairness’ of the type that may come within
Teague’s second exception.” (citation omitted)). It is thus
apparent that the “narrow right . . . that [Crawford] affords to
defendants in a limited class of . . . cases . . . possesses little
of the ‘watershed’ character envisioned by Teague’s second
exception.” O’Dell v. Netherland, 521 U.S. 151, 167 (1997).
  1
   Caldwell held that “it is constitutionally impermissible to rest a death
sentence on a determination made by a sentencer who has been led to
believe that the responsibility for determining the appropriateness of the
defendant’s death rests elsewhere.” 472 U.S. at 328-29.
10402                      BOCKTING v. BAYER
                                     B

   Indeed, Crawford’s rule does less to decrease the chance of
an inaccurate conviction than many rules that have been held
not to apply retroactively. Most recently, in Schardt v. Payne,
___ F.3d ___, 2005 U.S. App. LEXIS 13569 (9th Cir. 2005),
we refused to give retroactive effect to Blakely v. Washington,
124 S. Ct. 2531 (2004), which invalidated state sentencing
guidelines that increased a defendant’s sentence based on
facts found by a judge by a mere preponderance of the evi-
dence. Id. at 2537-38. The application of a mere preponder-
ance standard instead of the reasonable-doubt standard
required by Blakely surely increases the likelihood of inaccu-
rate criminal punishment more than the admission of evidence
under the Roberts test did.2 Cf. Ivan V. v. City of New York,
407 U.S. 203, 204 (1972) (per curiam) (“[T]he reasonable-
doubt standard is a prime instrument for reducing the risk of
convictions resting on factual error.” (quoting In re Winship,
397 U.S. 358, 363-64 (1970)); id. at 205 (“[T]he major pur-
pose of the constitutional standard of proof beyond a reason-
able doubt announced in Winship was to overcome an aspect
of a criminal trial that substantially impairs the truth-finding
function, and Winship is thus to be given complete retroactive
effect.”). If even the standard-of-proof aspect of Blakely does
not satisfy the Teague test, I do not see how Crawford can do
so.
  2
    Of course, Blakely relates to the accuracy of sentences, not underlying
convictions. See United States v. Sanchez-Cervantes, 282 F.3d 664, 671
(9th Cir. 2002) (relying, in part, on that difference in holding Apprendi not
to apply retroactively). I do not see how the difference can be material,
though, when the point of Blakely and the entire line of jurisprudence
stemming from Apprendi is precisely that sentencing factors must be
treated as elements of a crime when they increase the defendant’s maxi-
mum sentence. Moreover, the Supreme Court has not distinguished
between sentences and convictions when applying Teague; rather, it has
implied that a watershed rule could be retroactive under Teague if it “seri-
ously diminish[ed] the likelihood of obtaining an accurate determination
in [a] sentencing proceeding.” Graham v. Collins, 506 U.S. 461 (1993)
(first alteration in original) (internal quotation marks omitted).
                       BOCKTING v. BAYER                   10403
                               C

   Also instructive is Gilmore v. Taylor, 508 U.S. 333 (1993),
in which the Supreme Court considered the retroactivity of
the Seventh Circuit’s holding that certain jury instructions in
Illinois violated due process because they “allowed the jury to
return a verdict of murder even if the jury made findings that
should have resulted in a verdict of voluntary manslaughter,”
Falconer v. Lane, 905 F.2d 1129, 1130 (7th Cir. 1990). Under
the challenged instructions, the Seventh Circuit had noted,
“[n]o matter how clearly either the State or the defense proved
the existence of the mitigating ‘manslaughter defenses,’ the
jury could nevertheless return a murder verdict.” Id. at 1136.
Applying Teague, the Supreme Court noted that “the Fal-
coner court expressed concern that the jury might have been
confused by the instructions in question,” but nevertheless
refused to apply the rule retroactively because it did not
“fall[ ] into that small core of rules requiring observance of
those procedures that . . . are implicit in the concept of
ordered liberty.” Gilmore, 508 U.S. at 345 (quoting Graham
v. Collins, 506 U.S. 461, 478 (1993)).

   Thus even a rule forbidding a jury instruction that conced-
edly permits the jury to convict the defendant of a crime he
did not commit is insufficiently fundamental and accuracy-
enhancing to warrant retroactive application under Teague.
Again, the Bockting majority’s holding is in serious tension
with that of the Supreme Court. The only evidence admissible
before Crawford but now excluded consists of out-of-court
testimonial statements that trial and appellate courts have
explicitly found to bear adequate indicia of reliability. It is
difficult to see how the introduction of such evidence could
be more likely to lead to the conviction of an innocent defen-
dant than a set of jury instructions that significantly misdefine
the substance of the crime.

                               D

   The Bockting majority points out, of course, that the Craw-
ford Court severely criticized the ‘indicia of reliability’ test
10404                  BOCKTING v. BAYER
that held sway under Roberts. And so it did. See Crawford,
541 U.S. at 62-65. The Court’s criticism, however, is primar-
ily of the test’s doctrinal unmanageability, see id. at 63 (criti-
cizing the Roberts test as “unpredictable” and “amorphous”),
and its incompatibility with the Framers’ intentions, see id.
(“The unpardonable vice of the Roberts test [is] its demon-
strated capacity to admit core testimonial statements that the
Confrontation Clause plainly meant to exclude.”); id. at 65
(conceding that “most of the usual safeguards of the adversary
process attend the [admitted out-of-court] statement” but not-
ing that “the single safeguard missing is the one the Confron-
tation Clause demands.”) Neither of those criticisms goes
directly to the crucial question, which is whether “the likeli-
hood of an accurate conviction is seriously diminished” when
evidence is admitted under the Roberts test.

   The test may have been unpredictable at the margins, as
almost any balancing test will be to one degree or another, but
nothing in the Crawford opinion suggests that trial and appel-
late judges were likely to admit clearly unreliable evidence in
anything but the exceptional case. Indeed, the Court stated
that the vagueness of the Roberts test “might be a small con-
cern in run-of-the-mill . . . prosecutions,” even if it could
leave defendants unprotected in “great state trials” in “politi-
cally charged cases like [Sir Walter] Raleigh’s.” Id. at 68.

   Nor, of course, can the Court’s emphasis on the stark
incompatibility between the Roberts test and the Framers’
understanding of the Confrontation Clause be taken to imply
that the Roberts test dramatically increases the likelihood of
an inaccurate conviction. “That the Framers made a particular
judgment about the best way to ensure the reliability of testi-
mony does not mean that any rule other than the one they
envisioned creates an impermissibly high risk of inaccurate
conviction.” Bockting, 399 F.3d at 1029 (Wallace, J., concur-
ring in part and dissenting in part); cf. Crawford, 541 U.S. at
61 (“[The Confrontation Clause] commands, not that evidence
                       BOCKTING v. BAYER                   10405
be reliable, but that reliability be assessed in a particular man-
ner.”).

                                E

   In that respect and others, Crawford’s rule resembles noth-
ing so much as the last new rule we held to apply retroac-
tively, only to be quickly reversed by the Supreme Court. In
Summerlin v. Stewart, 341 F.3d 1082 (9th Cir. 2003), we gave
retroactive application to the Court’s holding in Ring v. Ari-
zona, 536 U.S. 584 (2002), that juries and not judges must
determine the existence of any aggravating factor necessary
for imposition of the death penalty. See Summerlin, 341 F.3d
at 1108-21. In Ring, the Court had emphasized that “[t]he
guarantees of jury trial in the [Constitution] reflect a profound
judgment about the way in which law should be enforced and
justice administered.” 536 U.S. at 609 (quoting Duncan v.
Louisiana, 391 U.S. 145, 155-56 (1968)). The Court had thus
held that the Constitution reflects the Founders’ insistence
that the fairness and accuracy of criminal prosecutions (and
imposition of the death penalty) are best guaranteed by giving
the defendant the ability to insist that relevant facts be decided
by a jury. See id.; Apprendi v. New Jersey, 530 U.S. 466, 477
(2000) (noting that jury factfinding is necessary “[t]o guard
against a spirit of oppression and tyranny on the part of rul-
ers.”).

   Nevertheless, when we held that Ring applied retroactively
because it was a watershed decision of criminal procedure
without which the fairness and accuracy of a death sentence
were seriously diminished, see Summerlin, 341 F.3d at 1108-
21, the Supreme Court quickly reversed us. See Summerlin,
124 S. Ct. at 2524-26. Even though the Constitution demands
factfinding by juries—and even though juries may, in fact, be
more accurate factfinders than judges—the Court held that
there is not sufficient evidence to demonstrate that “judicial
factfinding so seriously diminishes accuracy that there is an
impermissibly large risk of punishing conduct that the law
10406                     BOCKTING v. BAYER
does not reach.” Id. at 2525 (internal quotation marks and
brackets omitted).

   A parallel principle governs this case: even though the
Confrontation Clause demands the exclusion of out-of-court
testimony—and even though blanket exclusion of such testi-
mony may, in fact, be more accurate than the more nuanced
rule of Roberts—there is little reason to think that judicial
determination of reliability so seriously diminishes accuracy
as to make likely the conviction of the innocent. If Apprendi,
Ring, and Blakely, with their massive implications striking to
the core of our system of criminal justice, were not watershed
rules with retrospective application, then surely the relatively
minor—though still quite significant—change wrought by
Crawford is not either.3

                                    II

   And such has been precisely the conclusion of every other
circuit to have considered the question. See Mungo v. Duncan,
393 F.3d 327, 336 (2d Cir. 2004); Dorchy v. Jones, 398 F.3d
  3
    The Seventh and Tenth Circuits have each argued that the watershed
status of the Crawford rule is further belied by the fact that violations of
the Confrontation Clause are subject to harmless-error review and thus are
not structural error on par with the denial of counsel. See Brown, 381 F.3d
at 1226-27; Murillo, 402 F.3d at 791. The Bockting majority rejects this
reasoning, arguing that even non-structural constitutional rules can consti-
tute watershed, bedrock rules of procedure. See Bockting, 399 F.3d at
1020. Whether or not the majority is correct, though, its holding flatly
contradicts our holding and reasoning in United States v. Sanchez-
Cervantes, 282 F.3d 664 (9th Cir. 2002), which held that Apprendi did not
apply retroactively on collateral review. The Sanchez-Cervantes panel
concluded that “[b]y applying harmless error analysis . . . to Apprendi
claims, we have necessarily held that Apprendi errors do not render a trial
fundamentally unfair. Therefore, it would seem illogical to hold that such
an error is a watershed rule.” Id. at 670. The Bockting majority does not
even cite Sanchez-Cervantes, and—whether or not the rationale in that
case was correct—the conflict between the two opinions provides another
reason to rehear Bockting en banc.
                          BOCKTING v. BAYER                          10407
783, 788 (6th Cir. Feb. 23, 2005); Murillo v. Frank, 402 F.3d
786, 790 (7th Cir. Apr. 1, 2005); Bintz v. Bertrand, 403 F.3d
859, 867 (7th Cir. Apr. 7, 2005); Brown v. Uphoff, 381 F.3d
1219, 1227 (10th Cir. 2004); see also Evans v. Luebbers, 371
F.3d 438, 444-45 (8th Cir. 2004) (strongly suggesting that
Crawford does not apply retroactively). It was the conclusion
reached by Judge Wallace in his convincing dissent. See
Bockting, 399 F.3d at 1024 (Wallace, J., concurring in part
and dissenting in part). It was the unanimous conclusion of
three judges of this court in an earlier, unpublished disposi-
tion. See Hiracheta v. Att’y Gen’l, 105 Fed. Appx. 937, 938
(9th Cir. 2004) (unpublished memorandum disposition).4

   Even the Supreme Court itself has indirectly suggested that
the Crawford rule is not retroactive. In its opinion in
Summerlin—issued well after Crawford and written by Jus-
tice Scalia, who also authored the opinion in Crawford—the
Court stated that the class of retroactively applicable rules “is
extremely narrow, and it is unlikely that any has yet to
emerge.” Summerlin, 124 S. Ct. at 2523 (internal quotation
marks, ellipsis, and brackets omitted) (emphasis added) (quot-
ing Tyler v. Cain, 533 U.S. 656, 667 n.7 (2001)). The Bock-
ting majority argues that this pronouncement from the Court
“offer[s] discouragement but no guidance.” Bockting, 399
F.3d at 1016. But we treat even Supreme Court dicta with
“due deference,” United States v. Baird, 85 F.3d 450, 453 (9th
Cir. 1996), and the Court’s statement suggests that our hold-
ing that Crawford applies retroactively is likely to meet the
same fate as our similar holding in Summerlin with regard to
Ring—namely, speedy reversal.

  The two-judge Bockting majority thus stands alone in its
conviction that Crawford applies retroactively. Its holding
will have serious consequences: it will open the door for a
  4
   I cite Hiracheta not as precedent, of course, but because a conflict with
a previously issued memorandum disposition is a factor weighing in favor
of rehearing en banc. See Ninth Circuit Rule 36-3(b)(iii).
10408                 BOCKTING v. BAYER
slew of habeas petitions (and, for federal prisoners, motions
under 28 U.S.C. § 2255) from prisoners whose convictions
were based, even partially, on out-of-court testimonial state-
ments. Concerns about taxing the state and federal govern-
ments’ resources to retry convicted criminals should not
prevent us from granting writs of habeas corpus when the
Constitution requires it. But those concerns certainly counsel
us to consider very carefully any precedent that will lead to
the granting of an unknowable—but likely large—number of
such writs. See Beard v. Banks, 124 S. Ct. 2504, 2511 (“In
many ways the application of new rules to cases on collateral
review may be more intrusive than the enjoining of criminal
prosecutions, for it continually forces the States to marshal
resources in order to keep in prison defendants whose trials
and appeals conformed to then-existing constitutional stan-
dards.” (quoting Teague, 489 U.S. at 310) (citations omitted)).

                              III

   Because Bockting conflicts with the decision of every other
circuit to have considered the retroactivity of Crawford;
because it conflicts with our own decision in Hiracheta; and,
most of all, because it was wrongly decided, I respectfully
dissent from our order denying rehearing en banc.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.